      Case 1:19-cv-04466-LMM Document 18 Filed 10/22/19 Page 1 of 3



                        IN UNITED STATES DISTRICT COURT
                       FOR NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


TAKIA WALTON, DANYLLE MCHARDY,
GEORGE DE LA PAZ JR., KEVIN JACOBS
and FEIONA DUPREE,
Each individually and on Behalf of                             Civil Action No.: 1:19-cv-4466 LMM
ALL OTHERS SIMILARLY SITUATED
                                                                ​Jury Trial Demanded

       Plaintiff,

v.

PUBLIX SUPERMARKETS, INC.

       Defendant.




         PLAINTIFFS’ RESPONSE TO EMERGENCY MOTION
 TO STRIKE, DENY WITHOUT PREJUDICE, OR STAY; AND STIPULATION

T​O​ U​NITED​ S​TATES​ D​ISTRICT​ J​UDGE​ L​EIGH​ M​ARTIN​ M​AY​:

        Plaintiffs file this Response in to Defendant’s Emergency Motion to Strike, Deny

Without Prejudice, or Stay (Doc. No 10) and make the stipulation contained herein.

        1.      Plaintiffs have filed a Motion for Leave to File a Second Amended

Complaint and an Amended Motion for Conditional Class Certification. (Doc Nos. 16

and 17.)      Both motions address, clarify and correct concerns raised in Defendant’s

Emergency Motion to Strike, Deny Without Prejudice or Stay. (Doc No 10).

        2.      With respect to Plaintiff’s Amended Motion for Conditional Class

Certification, Plaintiffs hereby stipulate as follows: Defendant’s Response to Plaintiff’s
     Case 1:19-cv-04466-LMM Document 18 Filed 10/22/19 Page 2 of 3



Amended Motion for Conditional Class Certification is due two weeks after the date it

files an Answer (or otherwise responsive pleading) to the First Amended Complaint or

Second Amended Complaint if leave is granted.

       3.     Plaintiffs humbly request this Court give adequate consideration to its

Motion to Toll the Statute of Limitations, in light of the claims erosion precipitated by

Defendant’s Motion to Stay. (Doc No. 14)

       4.     Based on the above stipulation, Defendant’s Motion to Strike, Deny

Without Prejudice, or Stay should be denied as it is now moot.



October 22, 2019                                    Respectfully submitted,

                                                    /s/ Arnold J. Lizana
                                                    Law Offices of Arnold J. Lizana III
                                                    GA Bar No.: 698758
                                                    1175 Peachtree Street NE, 10th Floor
                                                    Atlanta, GA 30361
                                                    T: 877-443-0999
                                                    F: 877-443-0999
                                                    alizana@attorneylizana.com

                                                    Taft L. Foley II
                                                    The Foley Law Firm
                                                    (​ADMITTED PRO HAC VICE​)
                                                    3003 South Loop West, Suite 108
                                                    Houston, Texas, 77002
                                                    T: (832) 778-8182;
                                                    F: (832) 778-8353
                                                    taft.foley@thefoleylawfirm.com
                                                    ATTORNEYS FOR PLAINTIFFS
Case 1:19-cv-04466-LMM Document 18 Filed 10/22/19 Page 3 of 3
